Citation Nr: 0901089	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  A video conference hearing was 
conducted in October 2004.  The Board denied the veteran's 
claim in a May 2005 decision, but this decision was vacated 
by the United States Court of Appeals for Veterans Claims 
(Court) in December 2006.  The Board subsequently remanded 
the case for additional development in September 2007.


FINDING OF FACT

The veteran's tinea pedis is not productive of exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area; moreover, less than five percent of the 
entire body is affected, and intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs has 
not been prescribed during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7806 and 7813 (2008); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7813 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was provided notification of 
the information and evidence needed to substantiate and 
complete his claim in letters issued in July and September of 
2002 and November 2007.  Also, in March 2006, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The case at hand concerns a claimed increase in an existing 
rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, in such cases, adequate VA notice 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the aforementioned notice 
letters were in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board, 
however, is aware that these letters have not provided the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
deleted and revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 in a March 2004 Statement of the Case.  These 
provisions, as well as the deleted and revised criteria of 
Diagnostic Code 7806, were included in the May 2005 Board 
decision.  The provisions of Diagnostic Code 7806, both 
deleted and revised, were again furnished to the veteran in 
his October 2008 Supplemental Statement of the Case, and he 
was provided an opportunity to respond within a reasonable 
time period following readjudication.

Overall, action taken subsequent to the initial notification 
has been sufficient to ensure that the veteran is fully aware 
of both the relevant rating criteria and the type of evidence 
needed to satisfy that criteria.  Consequently, the Board 
finds that any notice errors with regard to the second and 
third requirements of Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

Moreover, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's private and VA medical records have 
been obtained.  Additionally, he was afforded VA examinations 
in January 2003 and August 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's tinea pedis at the zero 
percent rate under 38 U.S.C.A. § 4.118, Diagnostic Code 7813.  
The provisions of this code section and related sections were 
revised as of August 30, 2002.

Under the prior version of Diagnostic Code 7813, a rating was 
to be assigned under Diagnostic Code 7806 for eczema.  Under 
the revised version of Diagnostic Code 7813, dermatophytosis 
is to be evaluated on the basis of the predominant disability 
(i.e., disfigurement of the head, face, or neck; scars; or 
dermatitis).  Given that this disability has not concerned 
the head, face, or neck and has not been shown to be 
productive of scarring, evaluation on the basis of dermatitis 
under Diagnostic Code 7806 is warranted.

Under the now-revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2002), effective through August 29, 
2002, a zero percent evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
non-exposed surface or small area.  A 10 percent evaluation 
contemplated exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was in order for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, a zero 
percent evaluation for dermatitis or eczema contemplates less 
than five percent of the entire body or less than five 
percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.  A 10 
percent evaluation is warranted for cases with at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation is assigned in cases 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
warranted in cases of more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Alternatively, eczema may 
be evaluated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or Diagnostic Codes 7801-7805 for 
scars, depending upon the predominant disability.  

As of October 23, 2008, revised provisions for evaluating 
scars were enacted.  This new regulation, however, does not 
address eczema/dermatitis and indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  

The Board has reviewed the relevant evidence of record and 
observes that the veteran, who is diabetic, was privately 
treated for an infected right ingrown toenail between July 
and December of 2002.  At that time, the toenail was noted to 
be painful, erythematous, and edematous.

During his January 2003 VA examination, the veteran reported 
continued moistened and thickened skin between the toes of 
the feet that hade not spread since service.  He was noted to 
use Lotrimin, an over-the-counter antifungal cream.  While 
the use of an oral antifungal agent in 1999 or 2000 was 
noted, this was reported to have been stopped after a six-
week course.  Upon examination, the right great toenail was 
noted to have been removed, with the nailbed pink and 
healthy.  The other toenails of the right foot were normal.  
However, there was irritated and doughy skin between the 
fourth and fifth toes and between the third and fourth toes 
on the right foot.  There was also some dry and inflamed skin 
between the first and second toes, and no extension of tinea 
more proximally on the foot.  The left foot first and fifth 
toenails were slightly thickened.  There was additional 
thickened doughy skin between the fifth and the fourth toes 
and the fourth and the third toes on the left foot.  There 
was also some fissuring of this thickened tissue, but no 
bleeding.  There was no extension of the tinea more 
proximally along the foot.  The vascular examination of both 
feet was normal.  The diagnosis was bilateral tinea pedis 
involving the skin between the toes and mildly involving two 
toenails on the left foot, symptomatic with itching and 
occasionally cracked, bleeding, and painful tissue between 
the toes.  

At his hearing in October 2004, the veteran testified that he 
experienced cracking of the skin of his feet, particularly 
his heels.  He indicated that he used over the counter 
topical medication that "keeps it in check basically."  He 
denied taking any oral medication for the condition recently.  

A second VA dermatology examination was conducted in August 
2008.  The examiner, who reviewed the veteran's claims file, 
noted that he had not used topical treatment for the feet 
since 2003, and his right first toenail was also removed at 
that approximate time as well.  He noted that he was taking 
very good care of his feet since being diagnosed with 
diabetes and denied maceration, pruritus, ulceration, 
discharge, skin breaks in the skin of the feet, or thickening 
or pain of the toenails.  The examination similarly revealed 
no maceration, edema, desquamation, ulcers, or skin breaks.  
The dorsal aspect of the right foot had a one-centimeter 
erythematous papule which had been healing well.  The 
toenails were normal, except that the right first toenail was 
distorted, shortened, had a yellowish hue, and reportedly did 
not grow.  No other skin problems were found, and no scars of 
the feet were attributable to the skin condition.  In 
rendering an assessment, the examiner noted that the veteran 
was currently asymptomatic and had been like this for several 
years, and he did not have any pain or trouble in the area of 
the right first toenail.  The examiner also stated that the 
skin condition affected zero percent of the exposed body area 
and less than one percent of the total body area.

The Board notes that there does appear to have been 
improvement in the veteran's tinea pedis during the course of 
this appeal, as reflected in the examination reports, but at 
no time during the pendency of this appeal have the criteria 
for a compensable evaluation been met.  Specifically, the 
veteran has not been shown to have exfoliation, exudation, or 
itching, involving an exposed surface or extensive area; 
moreover, less than five percent of the entire body is 
affected, and intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs have not 
been prescribed during the appeal period.  Absent any such 
findings, there exists no basis for a compensable evaluation 
under any of the rating criteria that have been in effect 
during the pendency of the veteran's appeal.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a compensable 
evaluation for tinea pedis, and the claim for that benefit 
must be denied.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable evaluation for tinea pedis is 
denied. 


____________________________________________
WILLIAM HARRYMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


